OPINION
PRESLAR, Justice.
On September 27, 1971, a motion styled “Joint Motion of Appellant and Appellees Robert K. Corkins, et al, to Remand Case” (Motion No. 10311) was filed in this Court. The prayer of such joint motion is that this cause be remanded to the 83rd Judicial District Court of Brewster County, Texas.
The motion recites that an offer of settlement has been made and accepted, and that a part of such agreement was that this cause should be remanded to the District Court for entry of an “amended” judgment approving the settlement and putting it into effect as a final judgment. Reversal of the trial Court judgment is not requested, but same is necessary to effect the purposes of the agreement as we view the situation. To simply remand, would leave the judgment undisturbed and final — beyond the power of the trial Court to “amend” due to the passage of time. We therefore reverse and remand. No order is made respecting costs, inasmuch as the motion recites that all costs of Court have been paid, and the parties agree that if there are any unpaid costs in the District Court, they can be assessed by that Court.
As the motion is agreed to by both Appellant and Appellees, the same is granted. The judgment of the trial Court is reversed, and this cause is remanded to the 83rd Judicial District Court of Brewster County, Texas, in order that the parties may cause final judgment to be entered by that Court pursuant to their agreement.